YALLIANT, P. J.
Plaintiff recovered judgment for $138.10!, damages alleged to have been sustained by him on account of delays in delivering three carloads of hogs delivered to defendant for transportation. The appeal comes here on the idea that a constitutional question is involved. There were two suits begun in a justice’s court, where, after judgments for'plaintiff, appeals were taken to the circuit court, and when there the suits were by agreement consolidated and tried as one. The controversy concerns four shipments, a carload each, three from Princeton to Kansas City and one from Princeton to St. Joseph, the first August 4,1903, the second January 12th, the third February 9 th, the fourth March 1, 1904.
On the shipment of August 4th it is complained that there was an unnecessary delay in the delivery of the hogs and in consequence there was a damage of the lot to the amount of $60', and for a like reason there was a damage to the amount of $50: on the shipment of January 12th, and of $25 on that of March 1st. As to the shipment of February 9th from Princeton to St. Joseph the complaint is that defendant refused to pass the plaintiff as the law required back from *554St. Joseph to Princeton and in consequence plaintiff had to pay $3.10 for his fare.
There was testimony tending to show an unnecessary delay in the delivery of each of the three carloads of hogs at the point of destination and resulting depreciation in the market value of the hogs to the several amounts respectively claimed.
Defendant introduced in evidence the bills of lading issued on these shipments, in each of which was this clause: “said rate being less than the rate charged for shipments transported' at carrier’s risk, for which reduced rate and other considerations it is mutually agreed between the parties hereto, as follows:’’ ’ then follow stipulations to the effect that the carrier is not liable for any delay in transporting or delivering the stock, and that in case of any loss or damage the shipper must give notice in writing to an officer of the company or station agent before the stock is removed from the place of destination and failure to give such notice shall be a bar to any suit; that in no event shall the company be liable for more than $10' for a hog lost; that the shipper is entitled to ride only on the train with his stock and not to return passage, and that the contract is all to the shipper’s own free will and desire. It is signed by the company’s agent and the plaintiff. But there were blanks in the printed contract wherein it was intended, when such a contract was really to be made, to insert the rate alleged to be a “reduced rate” in consideration of which the carrier waá to be relieved of his common law duty. These blanks in these alleged contracts were not filled, there is no rate specified. There was no evidence to show what the rate was other than the regular tariff. [Kellerman v. Railroad, 136 Mo. 177.]
In the count on the January shipment after stating the delay in delivery at the point of destination and the damages ensuing, there is a statement to the *555effect that defendant refused to pass the plaintiff hack to Princeton and that he had to pay his fare, hut it is not therein stated how much he paid.
The only claim the plaintiff makes in reference to the February shipment is the refusal of the defendant to pass him back from. St. Joseph to Princeton. The evidence in support of that claim is that of the plaintiff’s father who went with that shipment to St. Joseph. He testified that he returned home on a passenger train and that he tendered the shipment contract to the conductor for his fare, and it was refused, and he paid the fare, $8.10. The plaintiff on being informed of this payment reimbursed his father for that outlay.
The verdict was for the plaintiff for $60’ on the August shipment, $50 on the January shipment, $25 on the March shipment, and $3.10' for the return fare of plaintiff’s father on the February shipment. -
The points made in the defendant’s brief in reference to the verdict for the several amounts of damages are all based on the proposition that, the bills of lading stating that the hogs were shipped at a reduced rate in consideration thereof, the defendant’s liability was limited.
It will not be necessary for us to discuss the question as to whether the defendant by such a contract could avoid its common law liability in such case, because the contracts in evidence do not show that there was any reduced rate or any consideration for the alleged limitation of liability.
The defendant insists that the statute, section 1085, Revised Statutes 1899, imposing the obligation on the railroad company to pass the shipper in a case like this to and from the point of destination within this State, is unconstitutional, depriving defendant of its property without due process of law, withholding from it equal protection of the law.
*556Defendant also questions the sufficiency of the evidence to sustain the verdict for the $3.10 fare from St. Joseph back to Princeton. The statute does not say that the bill of lading or shipping contract shall be equivalent to a pass or ticket, but in the absence of evidence showing that the railroad .company had adopted any regulation for the issuance of transportation to the holder of the bill of lading for his return we cannot say that the shipper did not have the'right to consider the bill of lading his passport. If the railroad company had established any rule or custom in such case in reference to issuing return tickets, to which the shipper ought to have conformed, it should have offered evidence of that fact. We think the evidence sufficient to support the verdict.
We are also of the opinion that the statute does not violate any of the defendant’s rights either under the Constitution of Missouri or of the United States. The purpose of the statute is not to require the railroad company to furnish free transportation to an individual for his own pleasure or business, disconnected with the live stock shipment, but it is to make the shipper or his employee in charge of the stock a part of the shipment, to include him in the transaction. The dictates of humanity, as well as the prompting of self-interest, demand that live stock in. transportation should be under the supervision of one whose interest it is to see that the animals are well cared for. The State would have the power to require the shipper of every carload of live stock to accompany it in person or by agent and require the railroad company to carry him, not as a gratuity to the individual, but to take care of the animals. ‘ When the State requires the transportation company to furnish cars of a certain kind to alleviate the suffering of live stock it involves an outlay of money by the company, but the power of the State to require it cannot be questioned. *557The carrying of the shipper or his employee -with the stock is an act of the same kind, and the return of the shipper to the place from which he started is hut an incident to the shipment, it is a part of one transaction. The judgment is affirmed.
All concur; Graves, J., concurs in result.